Citation Nr: 1543477	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for residuals of a back injury.

2. Entitlement to service connection for urethral stricture.


REPRESENTATION

Appellant represented by:	Wilburn Marler, Accredited Agent



INTRODUCTION

The Veteran serviced on active duty from September 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that the issues of service connection for depression and schizophrenia were initially certified to the Board as on appeal at this time.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Particularly, when a claimant makes a claim for one or more psychiatric conditions, those claims are held to encompass any possible psychiatric diagnosis which may be encompassed by the described symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the instant matter, the Veteran filed initial claims for service connection for both schizophrenia and depression in November 2010.  In April 2014, the Veteran was afforded a VA psychiatric examination in connection with his claims which gave a diagnosis of adjustment disorder.  Thereafter, the RO issued a rating decision which granted service connection for an adjustment disorder, previously claimed as depression, anxiety-related depressive disorder, schizophrenic form disorder, sleep deprivation, paranoid type schizophrenia, and bipolar disorder.  The Veteran did not file a notice of disagreement with that grant.  A May 2014 statement by the Veteran's then representative did not address the psychiatric claims as being on appeal following that grant.  Accordingly, the Board finds that the April 2014 rating decision granted in full the benefits being sought for a psychiatric condition.  As such, there remains no case or controversy and the appeal of the claims for schizophrenia and depression are not before the Board at this time.

The issue of entitlement to total disability based on individual unemployability has been raised by the record in a September 25, 2012, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal to the Board he checked off the box that indicated he wanted a live hearing with the Board by videoconference.  The file contains a report of general information dated in April 2014 in which a VA employee indicates that he or she spoke to the Veteran by telephone and the Veteran stated that he no longer wanted to wait for a Board hearing.  In a routing and transmittal slip of July 2013 from an appeals coach it was noted that no BVA hearing had been requested.  

In a November 2014 letter to the First Lady from the Veteran, he complained that he understood that he was to receive a video hearing that was scheduled sometime in August.  He contacted a member of the RO staff, and was told that he was still scheduled for a hearing.  In view of these conflicting statements between the RO and the Veteran, he will be afforded the opportunity for a video conference hearing as originally requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

